Citation Nr: 0810336	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
facial dermatitis.

2.  Entitlement to an initial disability rating greater than 
10 percent for a left wrist disability, claimed as ulnocarpal 
ligamentous strain.

3.  Entitlement to an initial compensable rating for a left 
eye condition, claimed as corneal abrasion with residual 
scar.

4.  Entitlement to an initial compensable rating for left 
inguinal ring spermatic cord lipoma.

5.  Entitlement to an initial compensable rating for left 
plantar fasciitis, claimed as foot and heel condition, prior 
to June 9, 2006.

6.  Entitlement to a disability rating greater than 10 
percent for left plantar fasciitis, claimed as foot and heel 
condition, since June 9, 2006.


REPRESENTATION

Appellant represented by:	R. J. Mahlin, Attorney 


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
March 1983, from August 1991 to February 1992, and from 
January 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Jurisdiction of this case was then given 
to the RO in Houston, Texas.


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis or any 
current existing chronic disability involving the veteran's 
skin.

2.  The veteran does not have ankylosis of the left wrist.

3.  The veteran's left eye condition does not cause 
impairment of visual acuity or field loss, entail rest 
requirements, or cause episodic incapacity.

4.  The veteran has nocturia 3 times per night and passes 
urine every 2 hours in the daytime.

5.  The veteran has moderate symptomatology, including 
chronic tenderness and pain of the left foot.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2005); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for an initial rating greater than 10 
percent for a left wrist condition have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5214, 5215 (2007).

3.  The criteria for an initial compensable rating for a left 
eye condition, claimed as corneal abrasion with residual 
scar, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6009, 6061-6079 (2007).

4.  The criteria for a compensable rating for left inguinal 
ring spermatic cord lipoma have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.115a, 4.115b Diagnostic Code 7529 (2007).

5.  The criteria for a compensable evaluation for left 
plantar fasciitis prior to June 9, 2006 have been met.  38 
U.S.C.A. 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. 3.102, 3.159, 3.321, 3.326, 4.27, 4.7, 4.71a, 
Diagnostic Code 5299-5284 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for left plantar fasciitis subsequent to June 9, 2006 have 
not been met.  38 U.S.C.A. 1155, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 3.102, 3.159, 3.321, 3.326, 4.27, 4.7, 
4.71a, Diagnostic Code 5299-5284 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records indicate that he was 
treated on one occasion for a skin condition.  The record, 
dated February 2003, indicates that the veteran suffered an 
episode of rash, nonrecurring.  No other service medical 
records indicate a skin disability, providing evidence 
against this claim.

A VA exam was conducted in December 2004.  The veteran 
described a history of facial rash that was first noted in 
April 2003.  He stated that the rash began while serving at 
Camp Bucca in Iraq.  The examiner indicated that there are no 
service records that indicate a specific diagnosis relating 
to the skin condition.

Upon examination, the examiner indicated that the veteran's 
skin had no active lesions and showed no signs of skin 
disease, burns or scars.  There was no lymphadenopathy.  The 
veteran was diagnosed with a history of facial dermatitis not 
otherwise specified.  

An August 2004 VA medical record states that the veteran will 
call a clinic when he has active rash on his face.  He stated 
that the rash began in Iraq and turns red and peels off.  In 
January 2006, the veteran indicated that he was getting good 
results with an ointment for the rash on his face.  
Otherwise, the veteran's post-service medical records fail to 
indicate complaints or diagnosis of a skin condition, 
weighing heavily against the veteran's claim.

In the absence of a current skin disability, the veteran's 
claim of entitlement to service connection for facial 
dermatitis must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

More importantly, none of the post-service medical records 
refer to an active skin condition, to include facial 
dermatitis.  The Board reviewed VA treatment records dated 
from 2004 to 2006, none of which show diagnosis or treatment 
for a skin condition.  Thus, without medical evidence showing 
a current skin condition, the veteran's claim must be denied.  
See Degmetich and Brammer, both supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a skin condition.  Despite the 
veteran's statements that he currently has a skin condition 
because of service, as a layperson without medical expertise 
or training, his statements alone are insufficient to prove 
his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions). Accordingly, the appeal is denied.

II.  Increased Ratings

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods, based upon the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

a. Ulnocarpal Ligamentous Strain, Left Wrist 

The veteran is appealing the initial rating for his left 
wrist disability, which is currently rated at 10 percent 
disabling under Diagnostic Code (DC) 5299-5215.  Wrist 
disorders are addressed under Diagnostic Codes 5214 and 5215 
of 38 C.F.R. § 4.71a where evaluations of 10, 20, 30, 40, and 
50 percent are authorized.  Diagnostic Code 5215, limitation 
of motion of the wrist, authorizes a 10 percent evaluation 
for limitation of motion of 15 degrees dorsiflexion or of 
palmar flexion in line with the forearm.  

Under DC 5214, evaluations of 20 through 50 percent are 
authorized for ankylosis of the wrist.  Ankylosis is the 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th Ed. 1990)).

Normal ranges of motion for the wrist include dorsiflexion 0-
70 degrees, palmar flexion 0-80 degrees, ulnar deviation 0-45 
degrees, and radial deviation 0-20 degrees.

The veteran underwent a VA exam for his left wrist disability 
in December 2004.  At that time the veteran complained of 
pain up to 7/10 on an every-other-day basis, as well as 
weakness, mild stiffness, and decreased range of motion.  
Pain would last for a few hours.  He was taking ibuprofen up 
to 3 times per day as well as Tylenol to reduce the pain.  
Precipitating factors included cold, shooting a firearm, 
lifting, pulling, pushing, and using the left upper extremity 
and wrist.  The examiner noted that there was no real 
swelling, heat, or redness.  Alleviating factors included 
medications.  The veteran indicated he suffered additional 
limitation of motion when experiencing flare-ups, such as 
being unable to lift objects using the left upper extremity, 
and that he would use his right hand to do things he would 
normally do left-handed.  The veteran is left-hand dominant.  

The veteran's shooting accuracy has worsened.  He wears a 
small brace during the day and a larger, more ridged brace, 
at night.  The examiner indicated that the veteran had no 
dislocation, subluxations, inflammatory arthritis or 
constitutional symptoms.  The examiner further indicated that 
the veteran's symptoms affect his job as an INS agent, which 
requires the possibility of hand-to-hand contact, fighting, 
shooting, using handcuffs, lifting objects, and closing and 
shutting doors and gates.  However, the veteran indicated he 
had adapted by using his right upper extremity more and using 
pain medication to tolerate the pain so that he could avoid 
missing work.  

On examination, the left wrist exhibited no swelling, 
erythema, or redness.  There was some tenderness to the 
dorsal aspect of the wrist over the carpal bones.  He had 
good sensation and good capillary refill to the fingers of 
the left hand.  His grip strength was intact and his hand 
functioned as a unit.   

Range of motion for the left wrist was 0 to 25 degrees.  He 
was able to palmar flex from 0 to 45 degrees, with radial 
deviation to 15 degrees and ulnar deviation to 30 degrees.  
On examination of range of motion, the veteran demonstrated 
increased pain, some mild increase in weakness, no 
significant incoordination, and mild fatigability.  There was 
no additional limitation of range of motion. 

The x-rays showed no fractures, dislocations, or localized 
soft tissue swelling.  The joint spaces were normal, and the 
examiner indicated that the impression was that of a normal 
left wrist, providing evidence against this claim of highly 
probative weight.  The examiner diagnosed the veteran with 
ulnocarpal ligamentous strain.

The veteran had another VA exam in July 2007.  The examiner 
reviewed the claims file.  The veteran indicated that he was 
evaluated in January 2005, at which time he was prescribed 
Motrin, to be taken 3 times per day.  He further indicated 
that he applies analgesic balm to the area as needed.

The veteran reported an ice-cold sensation to the left of the 
dorsal wrist.  He indicated that while he was in Nebraska in 
2005 and early 2006, the cold weather extremely irritated the 
left wrist and caused him to wrap it up and utilize Motrin 
more often.  He indicated that that was his last flare-up.  
He also reported stiffness and some weakness, but stated that 
his wrist was stable and not incapacitating.  He indicated 
that driving can irritate his wrist as well as performing 
computer entry.

The veteran reported no additional functional limitation 
after repetitive use or home activities, which exacerbate his 
condition.  He does not participate in sports.  He denied 
having problems handling his weapon and conducting activities 
of daily living.  He also denied impairment association post 
service subluxation, dislocation, giving out, or falling 
down.  He indicated that he had been using a wrist brace on 
the left wrist since his 2004 VA exam.

On examination, the examiner indicated that the veteran was 
resisting passive range of motion, and had flexion of 0-40 
degrees, extension of 0-45 degrees, and radial and ulnar 
deviation of 0-20 degrees.  Active range of motion was the 
same with minute changes plus or minus 5 to 10 degrees.  
Forearm pronation was 0-70 degrees, while supination was 0-90 
degrees.

The examiner indicated that after initial testing, the 
veteran firmly resisted further range of motion secondary to 
his subjective complaint of pain.  The examiner did not sense 
or feel fatigue, weakness, or lack of endurance following 
repetitive use but simple 5/5 resistence of strength.  

The examiner further indicated that radial pulses were 
intact, muscle strength was 5/5, reflexes were 2+ C5-C6-C7, 
and sensory was intact bilaterally to digital brush strokes.  
Watson shift, piano key, and shuck stress testing to the left 
wrist were all negative for subluxation and instability.  The 
veteran reported tenderness to palpation directly over the 
dorsal aspect of the soft tissues of the left wrist.  The 
examiner noted no skin changes, heat, edema, swelling, or 
changes in skin color, and diagnosed the veteran with left 
wrist, stable joint, normal physical examination.

Based upon the evidence, the veteran is not entitled to a 
rating greater than 10 percent for his left wrist disability.  
The veteran was not diagnosed as having ankylosis of the 
wrist; therefore, a greater rating under DC 5214 is not 
warranted.  The veteran is already rated at 10 percent 
disabling under DC 5215, which does not provide for a greater 
disability rating.  Therefore, the veteran is not entitled to 
an initial or subsequent rating in excess of 10 percent at 
this time.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for increase, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  
Here, however, higher ratings are not warranted even 
considering the factors involved in the DeLuca analysis.  

The most recent VA examination indicates that the veteran 
expressed tenderness, stiffness and some weakness; however, 
despite the veteran's assertions, the VA examiner did not 
sense or feel fatigue, weakness, or lack of endurance 
following repetitive use.  The examiner confirmed the 
tenderness upon palpation directly over the dorsal aspect of 
the soft tissues.  However, the VA examination shows that the 
veteran's range of motion is far greater than required for an 
increased rating.  

It is important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  The evidence simply does not establish that the 
veteran's limitation of motion in his left wrist, even with 
consideration of his complaints of pain, weakness, and 
stiffness warrants a greater disability evaluation.

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the veteran's disability that would take the veteran's case 
outside the norm to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

b.  Corneal Abrasion, Left Eye with Residual Scar

The veteran currently has a noncompensable rating for his 
left eye condition.  The veteran's service-connected corneal 
abrasion of the left eye with a residual scar has been rated 
by the RO under the provisions of DC 6099-6009, indicating an 
unlisted disability rated by analogy to DC 6009 for an 
unhealed injury of the eye.  Under this regulatory provision, 
when the disability is in chronic form, it is to be rated 
from 10 to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  Minimum rating during 
active pathology is 10 percent.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A disability rating for 
visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a.   

A compensable disability rating of 10 percent is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in one eye is correctable to 
20/50 and vision in the other eye is correctable to 20/40; 
(2) when vision in both eyes is correctable to 20/50; (3) 
when vision in one eye is correctable to 20/70 and vision in 
the other eye is correctable to 20/40; or (4) when vision in 
one eye is correctable to 20/100 and vision in the other eye 
is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079.  A 20 percent disability evaluation is 
assigned in the following situations: (1) when vision in one 
eye is correctable to 20/70 and vision in the other eye is 
correctable to 20/50; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/50; or (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077 and 6078.  Where only one eye is service-connected and 
the veteran is not blind, vision in the other eye will be 
considered normal.  38 C.F.R. §§ 3.383, 4.414.

At the veteran's VA exam in December 2004, the examiner 
indicated that the veteran had corrected vision in the left 
eye of 20/15.  At the VA exam in July 2007, the examiner 
indicated that the veteran had corrected vision in the left 
eye of 20/20.  As such, the veteran's visual acuity does not 
meet the criteria for a compensable evaluation, providing 
evidence against this claim. 

In addition, the medical evidence does not show the veteran 
to have field loss, rest requirements, or episodic 
incapacity.  The December 2004 VA examination found the 
veteran to have full confrontation fields, and the diplopia 
fields and visual field tests were not indicated. The 
December 2004 VA examiner also noted that the veteran's 
cornea was clear upon examination.  Additionally, the July 
2007 VA examiner found that the veteran's confrontation 
fields and extra ocular muscles were full.  The cornea was 
normal, however, a very small, faint, comma shaped opacity in 
the visual axis of the left eye was noted.  Extraocular 
movements were both normal.  Diplopia fields and visual 
fields were not indicated and diplopia was not present.  The 
veteran did not indicate pain.  Moreover, the Board notes 
that there is no documented evidence of rest requirements or 
episodic incapacity.  As such, the Board finds that the 
veteran's disability more closely approximates a 
noncompensable evaluation; therefore, the veteran's appeal is 
denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for increase, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

Finally, as above, the Board finds no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to the veteran's disability that would take the 
veteran's case outside the norm to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell, 9 Vet. App. 
337; Shipwash, 8 Vet. App. 218.  

c. Left Inguinal Ring Spermatic Cord Lipoma

The veteran currently has a noncompensable rating under DC 
7529, benign neoplasms of the genitourinary system, for his 
left inguinal ring spermatic cord lipoma.  38 C.F.R. § 
4.115b.  Diseases of the genitourinary system result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  When diagnostic codes 
such as DC 7529 refer to these specific areas of dysfunction, 
only the predominant area of dysfunction shall be considered 
for rating purposes.  

As there is no evidence of renal dysfunction attributable to 
the veteran's disability, the Board will evaluate the 
veteran's disability as a voiding dysfunction.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, obstructed voiding, or urinary tract infections.  
38 C.F.R. § 4.115a.

Urine leakage that requires the wearing of absorbent 
materials that must be changed more than four times per day 
is evaluated as 60 percent disabling.  Urine leakage that 
requires the wearing of absorbent materials that must be 
changed two to four times per day is evaluated as 40 percent 
disabling.  The wearing of absorbent materials that must be 
changed less than two times per day is evaluated as 20 
percent disabling.  38 C.F.R. § 4.115a.

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling.  A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits a 20 
percent evaluation.  A daytime voiding interval of between 
two and three hours, or awakening to void two times per night 
merits a 10 percent evaluation.  Id.  

The veteran may also receive an increased rating for 
obstructed voiding or urinary tract infections.  Obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization is evaluated at 30 percent 
disabling.  Marked obstructive symptomatology such as 
hesitancy, slow or weak stream, or decreased force of stream 
with any one or combination of the following symptoms is 
evaluated as 10 percent disabling.  These symptoms include 
post void residuals greater than 150 cc., markedly diminished 
peak flow rate, recurrent urinary tract infections, and 
stricture disease requiring periodic dilation every two to 
three months.  

The criteria under urinary tract infections provide for a 10 
percent rating if the urinary tract infection requires long-
term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management.  A 30 percent 
rating is warranted where the evidence shows recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Id. 

The veteran underwent a VA exam in December 2004.  At that 
time, he indicated that he felt pain in the left inguinal 
area approximately once per week, with a severity of 5 on a 
scale of 10.  The veteran did not know any precipitating 
factors, but indicated that the pain occurred sometimes when 
walking for extended distances.  The pain usually lasted up 
to a half day in duration.  The veteran had no significant 
functional loss secondary to the condition.  

The examiner indicated that the veteran had lost no time from 
work because of the disability, nor had the disability caused 
significant effects on his ability to perform activities of 
daily living or recreation.  The examiner did not indicate 
whether the veteran suffered urinary frequency, voiding 
dysfunction, or obstructed voiding as a result of the 
disability.  The examiner diagnosed the veteran with 
ulnocarpal ligamentous strain.

In July 2007, the veteran underwent another VA exam.  During 
this exam, the veteran indicated that he has pain in the left 
testicle, which is severe at times.  The pain recurs at least 
twice a week, lasting for an hour or more, for which he takes 
Tylenol.  The pain can occur when sitting, walking or 
running.  The examiner indicated that the veteran has 
nocturia three times per night and passes urine every two 
hours during the daytime (this contention is important for 
reasons noted below).  The veteran has no incontinence and 
has never been catheterized.  The examiner further indicated 
that the disability is not worsened by running, walking, or 
being on his feet.  It occurs when sitting and watching 
television as well.

The physical exam revealed no abnormalities in the wall of 
the bowel, the prostate was normal in size, his sphincter 
tone was normal, and no nodules were palpated.  The spermatic 
cord was palpated and a lipoma could be palpated above the 
testicle in the spermatic cord.  The examiner indicated that 
the veteran's testicles are at the base of the inferior edge 
of the inguinal canal and when in certain positions, it is 
possible that the left testicle could arise up into the 
inguinal canal and be pinched causing pain.  The veteran 
indicated that applying pressure in the left inguinal canal 
causes the teste to drop from the inguinal canal and relieves 
the pain.

The VA examiner diagnosed the veteran with lipoma of the left 
spermatic cord with tenderness in the left testicle enhanced 
by positional change of the testicle up into the left 
inguinal canal.  The veteran is symptomatic two to three 
times per week, requiring Motrin. 

The examiner opined that the veteran's lipoma in the left 
inguinal canal and the left spermatic cord arise up into the 
left inguinal canal, where it gets pinched and causes pain 
that can be relieved by the pressure.  

Currently, the veteran is rated at 0 percent disabling.  
Based upon the 2007 VA exam, it appears that the veteran 
experiences nocturia three times per night; therefore, the 
veteran is entitled to a 20 percent disability rating under 
DC 7529.  No medical evidence contradicts the veteran's 
statements.  The evidence fails to show that the veteran 
suffers from daytime voiding intervals of less than one hour 
or awakening at night to void five or more times per night, 
thus a 40 percent rating is not warranted under urinary 
frequency.

The evidence fails to show that the veteran suffers 
obstructed voiding requiring catheterization; therefore a 
rating greater than 20 percent is not warranted under 
obstructed voiding.  The evidence also fails to show that the 
veteran requires the use of absorbent materials or the use of 
an appliance that must be changed 2 to 4 or more times per 
day; thus, a rating in excess of 20 percent under voiding 
dysfunction is not warranted.  Finally, the evidence fails to 
show that the veteran suffers urinary tract infections; 
therefore, the veteran is not entitled to a rating in excess 
of 20 for urinary tract infection.

Finally, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the veteran's disability that would take the veteran's case 
outside the norm to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell, 9 Vet. App. 337; 
Shipwash, 8 Vet. App. 218.  

Accordingly, the veteran is entitled to a 20 percent 
disability rating under DC 7529, but no greater

d.  Left Plantar Fasciitis 

The Board notes that the evaluation for the veteran's foot 
condition was originally assigned by the RO in January 2005.  
Subsequent to the January 2005 decision and the veteran's 
appeal on all issues, in June 2006 the veteran filed for an 
increased rating for his left foot disability even though the 
matter was still on appeal.  The RO issued a decision in 
October 2006, granting a 10 percent disability rating for the 
left foot disability effective as of June 2006, the date the 
veteran filed his claim for an increased rating.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

At the veteran's VA examination in December 2004, the veteran 
described pain while in service that has continued.  At that 
time, the pain was in the back of the left heel.  He 
indicated that the pain could be worse at night and after 
work.  The examiner noted that an x-ray of August 2004 showed 
no heel spurs and that the veteran had a normal left foot.  
The examiner also indicated that there were no periosteal 
reactions localized, or dislocations or fractures.  

The veteran indicated he suffers pain almost daily of up to 
8/10, and has flare ups to the 8/10 with standing, walking, 
and running.  The veteran further indicated that the 
disability causes problems at work, especially when 
participating in high activity situations such as fighting 
and restraining an individual.  He reported that he uses arch 
supports and ibuprofen to tolerate the pain, so that he does 
not have to miss work.  

On examination, the VA examiner indicated that there was no 
erythema, swelling, or obvious deformity.  The examiner noted 
tenderness to palpation of the posterior aspect on the palmar 
surface of the calcaneus.  The Achilles tendon was without 
tenderness, and could be manipulated without tenderness.  The 
veteran had no significant hindfoot, midfoot, or forefoot 
deformities.  The diagnosis was left plantar fasciitis.  The 
examiner noted that the veteran uses the orthotic in his shoe 
to help with pain, and that the pain can interfere with 
maximum efficiency and optimal effectiveness while at work, 
particularly as an INS agent, for which at times he must 
engage in highly physical activity.

The VA exam from July 2006 reports that the veteran has 
suffered left plantar fasciitis for three years, with 
constant pain in his left heel.  The pain is aching and 
sharp.  The veteran indicated that his pain level is 8/10, 
and can be elicited by physical activity.  The pain is 
relieved by rest and medication.  While at rest, the veteran 
has no pain, weakness, stiffness, swelling, or fatigue.  He 
reported pain while standing or walking, and functional 
impairment while walking. 

Examination of the left foot revealed tenderness, but no pes 
planus, pes cavus, hammertoes or Morton's Metatarsalgia.  No 
Hallux rigidus or Hallux valgus was present.  The examiner 
noted the veteran does not have any limitation with standing 
and walking, and does not require any type of support with 
his shoes.

The x-rays showed that the left foot was within normal 
limits.  The examiner opined that the veteran's left foot 
exhibited subjective pain and objective tenderness.  

In August 2004, the veteran sought treatment for his left 
heel pain.  The veteran indicated he felt pain throughout the 
workday, but he worked through it.  He stated that the pain 
at night was the most bothersome.  

On examination, the examiner indicated that the veteran's 
feet both looked flat, and that the left heel had tenderness.  
During testing, he was unable to walk on his heels without 
pain.

At a September 2004 VA medical facility, the veteran was 
treated for heel pain.  He complained of pain upon his first 
step out of bed in the morning and post static pain.  He also 
indicated that he suffers pain after he has been on his feet 
for numerous hours.  On exam, the medical provider indicated 
that the x-rays of August 2004 indicated no heel spur.  It 
was noted that the veteran has a flat left foot and that he 
had tinea pedis.  The veteran was diagnosed with plantar 
fasciitis due to severely pronated flat feet and tinea pedis.  
The veteran was given stretching and icing instructions, was 
prescribed Motrin 800 mg and Clotrimazole, and was scheduled 
for a follow-up, allowing the veteran enough time to receive 
his arch supports.

At a July 2006 VA medical facility, the veteran sought 
treatment for his left heel pain.  He stated that he had a 
painful heel spur and it was noted that his left foot is 
flat.  The examiner assessed the veteran with a left heel 
spur by the veteran's history, requested an x-ray, and 
referred the veteran to podiatry.  The x-rays showed no 
fractures, subluxation, focal osseous lesions or radiopaque 
foreign body within the soft tissues.  The x-rays were 
unremarkable.

In August 2006, the veteran sought treatment at a VA medical 
center, and sought an MRI of the left heel.  He indicated 
that he had been using insoles and NSAIDS for 2 years without 
improvement.

The veteran had an MRI on his left foot in November 2006.  
The MRI report indicated that the medial and lateral 
ligaments of the ankle were intact, and that the anterior and 
medial tendons were normal in signal intensity and 
morphology.  The MRI showed tiny focal splits in the peroneus 
brevis and longus just distal to the lateral malleolus.  
Minimal T2 fascicles of signal increase were present within 
the distal Achilles tendon.  The plantar facia was normal.  
The impression was minimal Achilles tendonopathy and focal 
tendonopathy of the peroneus tendons.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board finds that the evidence supports a moderate, or 10 
percent rating under DC 5299-5284.  The veteran's records 
show a history of chronic heel pain as well as use of 
orthopedic inserts and medication to control the pain.  The 
VA exams indicate that the veteran exhibited tenderness of 
the left heel on palpation.  The veteran's statements 
indicate that the condition has not caused him to miss work, 
but that the pain can interfere with his maximum efficiency 
and optimal effectiveness while at work.  The pain is 
elicited by physical activity; however, the veteran suffers 
no functional limitations with walking or sitting.  

The Board notes that while it was on appeal, the RO issued a 
decision on this matter increasing the veteran's disability 
rating to 10 percent in October 2006.  However, the increased 
rating was assigned from June 9, 2006, the date the veteran 
filed for an increased rating, instead of the original 
service connection date, April 24, 2004.  The Board finds 
that the veteran is entitled to the 10 percent disability 
rating from April 24, 2004.

A higher disability rating is not warranted unless the 
evidence shows moderately severe or severe symptoms.  The 
evidence does not show that the veteran has had moderately 
severe or severe symptoms at any time since filing his 
original claim, as his symptoms have not prevented him from 
performing most if not all of his job duties and have not 
caused functional loss in his daily living.  Accordingly, the 
Board finds that a rating in excess of 10 percent is not 
warranted for any time since the date of service connection 
at this time.

As above, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
the veteran's disability that would take the veteran's case 
outside the norm to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell, 9 Vet. App. 337; 
Shipwash, 8 Vet. App. 218.  

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for a left 
wrist disability, left eye disability, left foot disability, 
and genitourinary system disability.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In this case, the 
veteran is also challenging service connection for a skin 
disability.  Although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  A 
March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability, and a 
statement of the case was issued.  Subsequent to the March 
2006 letter, the case was readjudicated via a supplemental 
statement of the case.  Therefore, based on the record as a 
whole, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded a VA medical 
examination in December 2004, July 2007, and July 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to service connection for facial dermatitis is 
denied.

Entitlement to an initial disability rating greater than 10 
percent for ulnocarpal ligamentous strain, left wrist is 
denied.

Entitlement to an initial compensable rating for corneal 
abrasion, left eye with residual scar is denied.

Entitlement to an initial compensable rating for left 
inguinal ring spermatic cord lipoma is granted at 20 percent.

Entitlement to a 10 percent rating for left plantar fasciitis 
from April 24, 2004 to June 9, 2006 is granted.  Entitlement 
to a disability rating greater than 10 percent for this 
disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


